281 S.W.3d 922 (2009)
James N. KELLEY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91399.
Missouri Court of Appeals, Eastern District, Division Two.
April 28, 2009.
Michelle M. Rivera, St. Louis, MO, for Appellant.
Chris Koster, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
James Kelley appeals the motion court's denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).